Appeal by the defendant from a judgment of the Supreme Court, Kings County, rendered April 19, 1977, convicting him of assault in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing concurrent indeterminate sentences of imprisonment of up to 10 years and up to 7 years, respectively. Judgment modified, as a matter of discretion in the interest of'justice, by reducing the sentences to concurrent terms of imprisonment of (1) up to three years on the assault conviction and (2) one year on the weapons possession conviction. As so modified, judgment affirmed. The sentences were excessive to the extent indicated herein. The other contentions raised by defendant have been considered and found to be without merit. Suozzi, J. P., Gulotta, Cohalan and Margett, JJ., concur.